                             Case 2:16-cv-01700-WHO Document 112 Filed 04/13/21 Page 1 of 3


                       1   Laurence F. Padway, #89314
                           LAW OFFICES OF LAURENCE F. PADWAY
                       2   2911 Lincoln Avenue
                           Alameda, CA 94501
                       3   Telephone: (510) 814-6100
                           Facsimile: (510) 814-0650
                       4   Attorneys for Plaintiff
                           Fadi G. Haddad, M.D.
                       5
                           Michael B. Bernacchi (SBN 163657)
                       6   E-mail: mbernacchi@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       7   444 South Flower Street, Suite 2400
                           Los Angeles, CA 90071-2953
                       8   Tel: 213.236.0600
                           Fax: 213.236.2700
                       9   Attorneys for Defendant
                           Hartford Life and Accident Insurance Company
                      10
                      11                                UNITED STATES DISTRICT COURT
                      12                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                      13
                      14   FADI G. HADDAD, M.D.,                           Case No. 2:16-cv-01700-WHO
                      15                           Plaintiff,              THIRD STIPULATION AND
                                                                           ORDER TO FURTHER
                      16   v.                                              CONTINUE BRIEFING AND
                                                                           HEARING SCHEDULE RE
                      17   SMG LONG TERM DISABILITY                        BENEFIT CALCULATIONS
                           PLAN, AND HARTFORD LIFE
                      18   AND ACCIDENT INSURANCE                          Honorable William H. Orrick
                           COMPANY,
                      19
                                                   Defendants.
                      20
                      21
                      22            Plaintiff Fadi G. Haddad, M.D., and Defendant Hartford Life and Accident
                      23   Insurance Company, through counsel, hereby stipulate and request a 14-day
                      24   extension based on the following:
                      25            1.       Plaintiff filed his opening brief re benefit calculations on March 16,
                      26   2021. [Dkt. 106]
                      27            2.       Following the submission of Plaintiff’s opening brief, the parties have
                      28   had further discussions regarding the calculation of the pre-disability monthly
B URKE , W I LLIAMS &                                                             THIRD STIPULATION AND [PROPOSED] ORDER TO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4816-1178-0069 v1                        -1-          FURTHER CONTINUE BRIEFING AND HEARING
     LOS A NG EL ES
                                                                                          SCHEDULE RE BENEFIT CALCULATIONS
                             Case 2:16-cv-01700-WHO Document 112 Filed 04/13/21 Page 2 of 3


                       1   earnings (PDE) to see if they can reach an agreement without Court intervention.
                       2   They also discussed trying to reach a global settlement regarding the pre-disability
                       3   monthly earnings issue, the loan forgiveness issue (which the Court previously
                       4   remanded back to the administrator) and the prejudgment interest.
                       5            3.       On March 30, 2021, the parties requested and received a 14-day
                       6   extension on the briefing to see if such an agreement can be worked out without
                       7   further briefing and expense. [Dkt. 109, 110] Defendant Hartford’s Response and
                       8   accompanying Declaration is due April 16, 2021. Plaintiff’s Reply is due April 23,
                       9   2021. The hearing is set for May 11, 2021 at 2 p.m.
                      10            4.       The parties have exchanged offers on the Pre-disability Earnings
                      11   (PDE) issue and, if that resolves, will focus on Plaintiff’s claim for prejudgment
                      12   interest. In addition, the attorney for Hartford has/had several filings this week and
                      13   last week making it difficult for him to interact with the ERISA Plan’s attorney who
                      14   has recently left his position. Thus, Hartford needs more time to obtain a
                      15   declaration from the Plan if the case does not settle as suggested in the Court’s
                      16   previous minute order. The parties require a further extension of 14 days to see if
                      17   the matter can be resolved and a 21-day extension of the hearing date due to
                      18   scheduling issues.
                      19                    Defendant’s Response/Accompanying Declaration answering the
                      20                     Court’s questions continued from April 16, 2021 to April 30, 2021.
                      21                    Plaintiff’s Reply continued from April 23, 2021 to May 7, 2021.
                      22                    Hearing continued from May 11, 2021 to June 1, 2021 at 2 p.m.
                      23            IT IS SO STIPULATED.
                      24   Dated: April 12, 2021                   LAW OFFICES OF LAURENCE F. PADWAY
                      25
                                                                   By: /s/ Laurence F. Padway
                      26                                              [As authorized on April 12, 2021]
                                                                     Laurence F. Padway
                      27                                             Attorneys for Plaintiff Fadi G. Haddad, M.D.
                      28
B URKE , W I LLIAMS &                                                           THIRD STIPULATION AND [PROPOSED] ORDER TO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4816-1178-0069 v1                       -2-         FURTHER CONTINUE BRIEFING AND HEARING
     LOS A NG EL ES
                                                                                        SCHEDULE RE BENEFIT CALCULATIONS
                             Case 2:16-cv-01700-WHO Document 112 Filed 04/13/21 Page 3 of 3


                       1   Dated: April 12, 2021            BURKE, WILLIAMS & SORENSEN, LLP
                       2
                                                            By: /s/ Michael B. Bernacchi
                       3                                      Michael B. Bernacchi
                                                              Attorneys for Defendant Hartford Life and
                       4                                      Accident Insurance Company
                       5
                       6
                       7                                      ORDER
                       8            Good cause appearing, IT IS SO ORDERED.
                       9
                      10   Dated: April 12, 2021               _________________________________
                      11                                       Honorable William H. Orrick
                                                               United States District Judge
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W I LLIAMS &                                                   THIRD STIPULATION AND [PROPOSED] ORDER TO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4816-1178-0069 v1                -3-        FURTHER CONTINUE BRIEFING AND HEARING
     LOS A NG EL ES
                                                                                SCHEDULE RE BENEFIT CALCULATIONS
